Exhibit 10.3
EMPLOYMENT AGREEMENT
          This EMPLOYMENT AGREEMENT is made and entered into as of this 17th day
of November 2010, by and between MedAssets Services, LLC., a Delaware Limited
Liability Company (the “Company”), and Patrick Ryan (“Employee”).
WITNESSETH:
          WHEREAS, the Company desires to employ Employee and to enter into an
agreement embodying the terms of such employment (this “Agreement”) and Employee
desires to enter into this Agreement and to accept such employment, subject to
the terms and provisions of this Agreement.
          NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:
          Section 1. Definitions.
          (a) “Accrued Obligations” shall mean (i) all accrued but unpaid Base
Salary through the date of termination of Employee’s employment hereunder;
(ii) any unpaid or unreimbursed expenses incurred in accordance with Section 7
hereof, to the extent incurred prior to termination of employment; (iii) any
benefits provided under the Company’s employee benefit plans upon a termination
of employment, in accordance with the terms therein, including rights to equity
in the Company pursuant to the Company’s equity plans or grant documents
thereunder; (iv) rights to indemnification by virtue of Employee’s position as
an officer or director of the Company Group or under any indemnification
agreement between Employee and the Company, and the benefits under any
directors’ and officers’ liability insurance policy maintained by the Company
Group, in accordance with its terms thereof; and (v) any additional payments
required to be made under Section 9 below, to the extent not previously paid.
          (b) “Affiliate” shall mean, as to any Person, any other Person that
controls, is controlled by, or is under common control with, such Person.
          (c) “Annual Bonus” shall have the meaning set forth in Section 4(b)
below.
          (d) “Base Salary” shall mean the salary, and any increase thereof,
provided for in Section 4(a) below.
          (e) “Board” shall mean the Board of Directors of the Company.
          (f) “Cause” shall mean (i) Employee’s act(s) of gross negligence or
willful misconduct in the course of Employee’s employment hereunder that is or
could reasonably be expected to be materially injurious to the Company or any
other member of the Company Group, (ii) willful failure or refusal by Employee
to perform in any material respect his duties or responsibilities, (iii)
misappropriation by Employee of any assets or business opportunities of the
Company or any other member of the Company Group, (iv) embezzlement or fraud
committed

 



--------------------------------------------------------------------------------



 



by Employee, or at his direction, (v) Employee’s conviction by a court of
competent jurisdiction of, or pleading “guilty” or “ no contest” to, a felony or
any other criminal charge (other than minor traffic violations) that has, or
could be reasonably expected to have, an adverse impact on the performance of
Employee’s duties to the Company or any other member of the Company Group or
otherwise result in material injury to the reputation or business of the Company
or any other member of the Company Group, or (vi) Employee’s breach of any
material provision of this Agreement. For purposes of this definition of Cause,
no act or failure to act on the part of Employee shall be considered “willful”
if it is done, or omitted to be done, by Employee in good faith and with a good
faith belief that Employee’s act or omission was in the best interests of the
Company.
          (g) “Change in Control” means:
          (i) a change in ownership or control of the Company effected through a
transaction or series of transactions (other than an offering of Stock to the
general public through a registration statement filed with the Securities and
Exchange Commission) whereby any “person” or related “group” of “persons” (as
such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act), other
any other member of the Company Group or an employee benefit plan maintained by
the Company or any other member of the Company Group, directly or indirectly
acquires “beneficial ownership” (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company possessing more than fifty percent
(50%) of the total combined voting power of the Company’s securities outstanding
immediately after such acquisition;
          (ii) the date upon which individuals who, as of the Commencement Date,
constitute the Board (the “Incumbent Board”), cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board; or
          (iii) the sale or disposition, in one or a series of related
transactions, of all or substantially all of the assets of the Company to any
“person” or “group” (as such terms are defined in Sections 13(d)(3) and 14(d)(2)
of the Exchange Act) other than the Company’s Affiliates.
          (h) “Code” shall mean the Internal Revenue Code of 1986, as amended.
          (i) “Commencement Date” shall mean November 17, 2010.
          (j) “Company” shall have the meaning set forth in the preamble hereto.
          (k) “Company Group” shall mean the Company together with any direct or
indirect parent or subsidiary of the Company.

-2-



--------------------------------------------------------------------------------



 



          (l) “Competitive Activities” shall mean any business activities in
which the Company or any other member of the Company Group engage (or have
committed plans to engage) during the Term of Employment, or, following
termination of Employee’s employment hereunder, was engaged in business (or had
committed plans to engage) at the time of such termination of employment.
          (m) “Confidential Information” shall mean confidential or proprietary
trade secrets, client lists, client identities and information, information
regarding service providers, investment methodologies, marketing data or plans,
sales plans, management organization information, operating policies or manuals,
business plans or operations or techniques, financial records or data, or other
financial, commercial, business or technical information (i) relating to the
Company or any other member of the Company Group, or (ii) that the Company or
any other member of the Company Group may receive belonging to suppliers,
customers or others who do business with the Company or any other member of the
Company Group, but shall exclude any information that is in the public domain or
hereafter enters the public domain, in each case without the breach by Employee
Section 10(a) below.
          (n) “Developments” shall have the meaning set forth in Section 10(d)
below.
          (o) “Disability” shall mean any physical or mental disability or
infirmity that prevents the performance of Employee’s duties for a period of
(i) one hundred twenty (120) consecutive days or (ii) one hundred eighty
(180) non-consecutive days during any twelve (12) month period. Any question as
to the existence, extent or potentiality of Employee’s Disability upon which
Employee and the Company cannot agree shall be determined by a qualified,
independent physician selected by the Company and approved by Employee (which
approval shall not be unreasonably withheld). The determination of any such
physician shall be final and conclusive for all purposes of this Agreement.
          (p) “Employee” shall have the meaning set forth in the preamble
hereto.
          (q) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          (r) “Excise Tax” shall mean any tax imposed under Section 4999 of the
Code or any similar tax that may hereafter be imposed.
          (s) “Good Reason” shall mean, without Employee’s written consent,
(i) a material diminution in Employee’s employment duties, responsibilities or
authority, or the assignment to Employee of duties that are materially
inconsistent with his position; (ii) any reduction in Base Salary or target
Annual Bonus opportunity; (iii) the relocation of Employee’s principal place of
employment (as provided in Section 3(c) hereof) more than fifty (50) miles from
its current location; or (iv) any breach by the Company of any material
provision of this Agreement.
          (t) “Interfering Activities” shall mean (i) encouraging, soliciting,
or inducing, or in any manner attempting to encourage, solicit, or induce, any
individual employed by, or individual or entity providing consulting services
to, the Company or any other member of the Company Group to terminate such
employment or consulting services; provided, that the

-3-



--------------------------------------------------------------------------------



 



foregoing shall not be violated by general advertising not targeted at employees
or consultants of the Company or any other member of the Company Group;
(ii) hiring any individual who was employed by the Company or any other member
of the Company Group within the six (6) month period prior to the date of such
hiring; or (iii) encouraging, soliciting or inducing, or in any manner
attempting to encourage, solicit or induce any customer, supplier, licensee or
other business relation of the Company or any other member of the Company Group
to cease doing business with or materially reduce the amount of business
conducted with the Company or any other member of the Company Group, or in any
way interfere with the relationship between any such customer, supplier,
licensee or business relation and the Company or any other member of the Company
Group.
          (u) “Person” shall mean any individual, corporation, partnership,
limited liability company, joint venture, association, joint-stock company,
trust (charitable or non-charitable), unincorporated organization or other form
of business entity.
          (v) “Release Expiration Date” shall mean the date which is twenty-one
(21) days following the Employee’s termination of employment, or, in the event
that such termination of employment is “in connection with an exit incentive or
other employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967), the date which is forty-five
(45) days following the Employee’s termination of employment.
          (w) “Restricted Area” shall mean any State of the United States of
America or any other jurisdiction in which the Company or any other member of
the Company Group engage (or have committed plans to engage) in business during
the Term of Employment, or, following termination of Employee’s employment, were
engaged (or had committed plans to engage) in business at the time of such
termination of employment.
          (x) “Restricted Period” shall mean the period commencing on the
Commencement Date and ending on the twenty-four month anniversary of Employee’s
termination of employment hereunder for any reason.
          (y) “Severance Multiplier” shall mean, with respect to any termination
of Employee’s employment hereunder by the Company without Cause or by Employee
with Good Reason, 1; provided, however, that in the event such termination
occurs within the two (2) year period following a Change in Control, the
Severance Multiplier shall instead equal 2.
          (z) “Severance Term” shall mean, with respect to any termination of
Employee’s employment hereunder by the Company without Cause or by Employee with
Good Reason, the period commencing on the date of such termination and extending
through a number of months thereafter determined by multiplying (x) the
Severance Multiplier by (y) twelve (12) months.
          (aa) “Term of Employment” shall have the meaning ascribed to such term
in Section 2 below.

-4-



--------------------------------------------------------------------------------



 



          Section 2. Acceptance and Term of Employment.
          The Company agrees to employ Employee and Employee agrees to serve the
Company on the terms and conditions set forth herein. Subject to earlier
termination pursuant to Section 8 hereof, the term of employment shall commence
on the Commencement Date and shall continue until the second anniversary of the
Commencement Date (the “Initial Term”), and shall automatically extend for
additional one (1) year terms thereafter (each, a “Renewal Term” and, together
with the Initial Term, the “Term of Employment”), unless either the Employee or
the Company provides written notice (a “Notice of Non-Extension”) to the other
party of its intention not to extend the agreement at least twelve (12) months
prior to the expiration of the Initial Term or the Renewal Term, as applicable.
          Section 3. Position, Duties and Responsibilities; Place of
Performance.
          (a) During the Term of Employment, Employee shall be employed and
serve as the President, Spend Management Segment of the Company (together with
such other position or positions consistent with Employee’s title as the Board
shall specify from time to time) and shall have such duties typically associated
with such title. Subject to the foregoing, Employee also agrees to serve as an
officer and/or director of the Company or any parent or subsidiary of the
Company, as specified by the Board, in each case without additional
compensation.
          (b) Employee shall devote his full business time, attention, skill and
best efforts to the performance of his duties under this Agreement and shall not
engage in any other business or occupation during the Term of Employment,
including, without limitation, any activity that (x) conflicts with the
interests of the Company or its subsidiaries, (y) interferes with the proper and
efficient performance of his duties for the Company, or (z) interferes with the
exercise of his judgment in the Company’s best interests. Notwithstanding the
foregoing, nothing herein shall preclude Employee from (i) serving, with the
prior written consent of the Board, as a member of the board of directors or
advisory boards (or their equivalents in the case of a non-corporate entity) of
non-competing businesses and charitable organizations, (ii) engaging in
charitable activities and community affairs, and (iii) managing his personal
investments and affairs; provided, however, that the activities set out in
clauses (i), (ii) and (iii) shall be limited by Employee so as not to materially
interfere, individually or in the aggregate, with the performance of his duties
and responsibilities hereunder.
          (c) Employee’s principal place of employment shall be at the Company’s
corporate headquarters in Alpharetta, Georgia, although Employee understands and
agrees that he may be required to travel from time to time in the connection
with his performance of duties hereunder.
          Section 4. Compensation. During the Term of Employment, Employee shall
be entitled to the following compensation:
          (a) Base Salary. Employee shall be paid an annualized Base Salary,
payable in accordance with the regular payroll practices of the Company, of not
less than $325,000 subject to increase, if any, as may be approved in writing by
the Chief Executive Officer of the

-5-



--------------------------------------------------------------------------------



 



Company or the Compensation Committee of the Board of Directors (the
“Compensation Committee”), but not to decrease from the then-current Base
Salary.
          (b) Annual Bonus. Employee shall be eligible to participate in an
annual incentive bonus plan established by the Board (or committee thereof) in
respect of each fiscal year during the Term of Employment (the “Annual Bonus”),
with a target Annual Bonus amount for each fiscal year of 40% of Base Salary,
subject to change, if any, as may be approved in writing by the Chief Executive
Officer of the Company or the Compensation Committee.
          Section 5. Employee Benefits.
          During the Term of Employment, Employee shall be entitled to
participate in health, insurance, retirement and other perquisites and benefits
generally provided to other senior executives of the Company that are made
available from time to time. Employee shall also be entitled to the same number
of holidays, vacation and sick days as are generally allowed to senior
executives of the Company in accordance with Company policies in effect from
time to time.
          Section 6. “Key-Man” Insurance.
          At any time during the Term of Employment, the Company shall have the
right to insure the life of Employee for the sole benefit of the Company, in
such amounts, and with such terms, as it may determine. All premiums payable
thereon shall be the obligation of the Company. Employee shall have no interest
in any such policy, but agrees to reasonably cooperate with the Company in
taking out such insurance by submitting to physical examinations, supplying all
information reasonably required by the insurance company, and executing all
necessary documents, provided that no financial obligation or liability is
imposed on Employee by any such documents.
          Section 7. Reimbursement of Business Expenses.
          Employee is authorized to incur reasonable business expenses in
carrying out his duties and responsibilities under this Agreement and the
Company shall promptly reimburse him for all such reasonable business expenses
incurred in connection with carrying out the business of the Company, subject to
documentation in accordance with the Company’s policy, as in effect from time to
time.
          Section 8. Termination of Employment.
          (a) General. The Term of Employment shall terminate upon the earliest
to occur of (i) Employee’s death, (ii) a termination by reason of a Disability,
(iii) a termination by the Company with or without Cause, (iv) a termination by
Employee with or without Good Reason, or (v) expiration of the Term of
Employment in accordance with Section 2 above. Upon any termination of
Employee’s employment for any reason, except as may otherwise be requested by
the Company in writing and agreed upon in writing by Employee, Employee shall
resign from any and all directorships, committee memberships or any other
positions Employee holds with the Company or any other member of the Company
Group.

-6-



--------------------------------------------------------------------------------



 



          (b) Termination due to Death or Disability. Employee’s employment
shall terminate automatically upon his death. The Company may terminate
Employee’s employment immediately upon the occurrence of a Disability, such
termination to be effective upon Employee’s receipt of written notice of such
termination. In the event Employee’s employment is terminated due to his death
or Disability, Employee or his estate or his beneficiaries, as the case may be,
shall be entitled to:
          (i) the Accrued Obligations;
          (ii) any unpaid Annual Bonus in respect to any completed fiscal year
which has ended prior to the date of such termination, such amount to be paid at
the same time it would otherwise be paid to Employee had no such termination
occurred, but in no event later than two and one-half months following the end
of the fiscal year to which the Annual Bonus relates; and
          (iii) a pro rata Annual Bonus (determined using the target Annual
Bonus if such termination occurs during the fiscal year in which the
Commencement Date falls, and using the Annual Bonus paid or payable for the
immediately prior fiscal year for terminations after the fiscal year in which
the Commencement Date falls) based on the number of days elapsed from the
commencement of such fiscal year through and including the date of such
termination, such amount to be paid within five (5) business days of such
termination.
Except as set forth in this Section 8(b), following Employee’s termination by
reason of his death or Disability, Employee shall have no further rights to any
compensation or any other benefits under this Agreement.
          (c) Termination by the Company for Cause.
          (i) A termination for Cause shall not take effect unless the
provisions of this subsection (i) are complied with. Employee shall be given not
less than thirty (30) days written notice by the Board of the intention to
terminate his employment for Cause, such notice to state in detail the
particular act or acts or failure or failures to act that constitute the grounds
on which the proposed termination for Cause is based. Employee shall have thirty
(30) days after the date that such written notice has been given to Employee in
which to cure such act or acts or failure or failures to act, to the extent such
cure is possible. If he fails to cure such act or acts or failure or failures to
act, the termination shall be effective on the date immediately following the
expiration of the thirty (30) day notice period. If cure is not possible, the
termination shall be effective on the date of receipt of such notice by
Employee. During any cure period provided hereunder, the Board may, in its sole
and absolute discretion, prohibit Employee from entering the premises of the
Company (or any subsidiary thereof) or otherwise performing his duties
hereunder, and any such prohibition shall in no event constitute an event
pursuant to which Employee may terminate employment with Good Reason; provided,
however, that if cure is possible, and Employee can reasonably demonstrate to
the Board that he desires to enter the premises of the Company (or a subsidiary
thereof) or to otherwise perform his duties hereunder solely to attempt to cure
the act or acts or

-7-



--------------------------------------------------------------------------------



 



failure or failures to act that constitute the grounds on which the proposed
termination for Cause is based, Employee shall be permitted to enter the
premises of the Company (or a subsidiary thereof) or otherwise to perform his
duties hereunder solely for the purposes of curing such act or acts or failure
or failures to act.
          (ii) In the event the Company terminates Employee’s employment for
Cause, Employee shall be entitled to:

  (A)   the Accrued Obligations; and     (B)   any unpaid Annual Bonus in
respect to any completed fiscal year which has ended prior to the date of such
termination, such amount to be paid at the same time it would otherwise be paid
to Employee had no such termination occurred, but in no event later than two and
one-half months following the end of the fiscal year to which the Annual Bonus
relates.

Following such termination of Employee’s employment for Cause, except as set
forth in this Section 8(c)(ii), Employee shall have no further rights to any
compensation or any other benefits under this Agreement.
          (d) Termination by the Company without Cause. The Company may
terminate Employee’s employment at any time without Cause, effective upon
Employee’s receipt of written notice of such termination. In the event
Employee’s employment is terminated by the Company without Cause (other than due
to death or Disability), Employee shall be entitled to:
          (i) the Accrued Obligations;
          (ii) any unpaid Annual Bonus in respect to any completed fiscal year
which has ended prior to the date of such termination, such amount to be paid at
the same time it would otherwise be paid to Employee had no such termination
occurred, but in no event later than two and one-half months following the end
of the fiscal year to which the Annual Bonus relates;
          (iii) an amount equal to the Severance Multiplier multiplied by the
sum of Employee’s Base Salary plus target Annual Bonus amount for the fiscal
year during which such termination occurs, such amount to be payable in
substantially equal installments during the Severance Term, in accordance with
the Company’s regular payroll practices;
          (iv) payment by the Company of premiums for Employee and his
dependents of Employee’s group health insurance COBRA continuation coverage, if
so elected, for the lesser of (A) eighteen (18) months following the date of
such termination or (B) the number of months remaining in the Term of Employment
(assuming no such termination had occurred); provided, however, the Company’s
obligation to continue to provide such payment shall cease when Employee becomes
eligible to participate in a plan offered by his subsequent employer or his
spouse’s employer; and

-8-



--------------------------------------------------------------------------------



 



          (v) notwithstanding any provision of any equity plan of the Company or
applicable equity grant agreement to the contrary, if such termination occurs on
or within the two (2) year period following a Change in Control, all equity
awards that have not otherwise vested shall vest, and applicable restrictions
shall lapse, immediately upon such termination.
For purposes of this subsection (d) only, the delivery of a Notice of
Non-Extension by the Company to Employee during the two (2) year period
following a Change in Control shall be deemed to constitute a termination
without Cause, such that upon receipt of such Notice of Non-Extension by
Employee, Employee shall be deemed to have waived the required notice period set
forth in Section 2 above, and Employee’s employment hereunder shall be deemed to
heave been terminated without Cause as of the date of receipt of such notice.
Notwithstanding the foregoing, the payments and benefits described in
subsections (ii) through (iv) above shall immediately cease, and the Company
shall have no further obligations to Employee with respect thereto, in the event
that Employee breaches any provision of Section 10 hereof. Following such
termination of Employee’s employment by the Company without Cause, except as set
forth in this Section 8(d), Employee shall have no further rights to any
compensation or any other benefits under this Agreement.
          (e) Termination by Employee with Good Reason. Employee may terminate
his employment with Good Reason by providing the Company thirty (30) days’
written notice setting forth with reasonable specificity the event that
constitutes Good Reason, which written notice, to be effective, must be provided
to the Company within sixty (60) days of the occurrence of such event. During
such thirty (30) day notice period, the Company shall have a cure right (if
curable), and if not cured within such period, Employee’s termination will be
effective upon the date immediately following the expiration of the thirty
(30) day notice period, and Employee shall be entitled to the same payments and
benefits as provided in Section 8(d) above for a termination without Cause, it
being agreed that Employee’s right to any such payments and benefits shall be
subject to the same terms and conditions as described in Section 8(d) above.
Following such termination of Employee’s employment by Employee with Good
Reason, except as set forth in this Section 8(e), Employee shall have no further
rights to any compensation or any other benefits under this Agreement.
          (f) Termination by Employee without Good Reason. Employee may
terminate his employment without Good Reason by providing the Company thirty
(30) days’ written notice of such termination. In the event of a termination of
employment by Employee without Good Reason, Employee shall be entitled to the
same payments and benefits as provided in Section 8(c) above for a termination
for Cause. In the event of termination of Employee’s employment under this
Section 8(f), the Company may, in its sole and absolute discretion, by written
notice accelerate such date of termination and still have it treated as a
termination without Good Reason. Following such termination of Employee’s
employment by Employee without Good Reason, except as set forth in this
Section 8(f), Employee shall have no further rights to any compensation or any
other benefits under this Agreement.

-9-



--------------------------------------------------------------------------------



 



          (g) Expiration of Term of Employment. In the event that the Term of
Employment expires following delivery by either party hereto to the other of
Notice of Non-Extension, Employee shall be entitled to:
          (i) the Accrued Obligations; and
          (ii) any unpaid Annual Bonus in respect to any completed fiscal year
which has ended prior to the date of such termination, such amount to be paid at
the same time it would otherwise be paid to Employee had no such termination
occurred, but in no event later than two and one-half months following the end
of the fiscal year to which the Annual Bonus relates.
Following such termination of Employee’s employment by Employee without Good
Reason, except as set forth in this Section 8(g), Employee shall have no further
rights to any compensation or any other benefits under this Agreement.
          (h) Release. Notwithstanding any provision herein to the contrary, the
Company may require that, prior to payment of any amount or provision of any
benefit pursuant to subsections (b), (d) or (e) of this Section 8 (other than
the Accrued Obligations), Employee (or, as applicable, Employee’s devisee,
legatee or other designee or estate) shall have executed, on or prior to the
Release Expiration Date, a customary general release in favor of the Company and
its affiliates and related parties in such form as is reasonably required by the
Company, and any waiting periods contained in such release shall have expired.
In the event that Employee fails to execute a customary general release in favor
of the Company and its affiliates and related parties on or prior to the Release
Expiration Date, Employee shall not be entitled to any payments or benefits
pursuant to subsections (b), (d) or (e) of this Section 8 (other than the
Accrued Obligations).
          Section 9. Additional Payments.
          (a) Payments. In the event that any payment or benefit made or
provided to Employee by the Company, any other member of the Company Group, any
Person who acquires ownership or effective control of the Company or ownership
of a substantial portion of the Company assets (within the meaning of
Section 280G of Code) or any Affiliate of such Person (collectively, the
“Aggregate Payment”) becomes subject to the Excise Tax, the Company shall pay to
Employee an additional amount (the “Excise Tax Payment”) such that the net
amount retained by Director with respect to the Aggregate Payment, after
deduction of any Excise Tax on the Aggregate Payment and any Federal, state and
local income tax and Excise Tax on the Excise Tax Payment (and any interest and
penalties thereon), but before deduction for any Federal, state or local income
or employment tax withholding on such Aggregate Payment, shall be equal to the
amount of the Aggregate Payment.
          (b) Determinations. The determination of whether the Aggregate Payment
will be subject to the Excise Tax and, if so, the amount to be paid to Employee
and the time of payment pursuant to this shall be made by the by the Company’s
accounting firm (the “Accounting Firm”), subject to a different determination by
the Internal Revenue Service. All fees and expenses of the Accounting Firm shall
be borne solely by the Company.

-10-



--------------------------------------------------------------------------------



 



          (c) Assumptions. For purposes of determining the amount of any
additional payments hereunder, Employee shall be deemed to pay:
          (i) Federal income taxes at the highest applicable marginal rate of
Federal income taxation for the calendar year in which such payments are to be
made, and
          (ii) Any applicable state and local income taxes at the highest
applicable marginal rate of taxation for the calendar year in which such
payments are to be made, net of the maximum reduction in Federal incomes taxes
which could be obtained from the deduction of such state or local taxes if paid
in such year.
          (d) Adjustments. Adjustments shall be made as necessary in accordance
with any determination of the Internal Revenue Service.
          Section 10. Restrictive Covenants. Employee acknowledges and agrees
that (A) the agreements and covenants contained in this Section 10 are
(i) reasonable and valid in geographical and temporal scope and in all other
respects, and (ii) essential to protect the value of the Company’s business and
assets, and (B) by his employment with the Company, Employee will obtain
knowledge, contacts, know-how, training and experience and there is a
substantial probability that such knowledge, know-how, contacts, training and
experience could be used to the substantial advantage of a competitor of the
Company and to the Company’s substantial detriment. For purposes of this
Section 10, references to the Company shall be deemed to include its
subsidiaries.
          (a) Confidential Information. At any time during and after the end of
the Term of Employment, without the prior written consent of the Board, except
to the extent required by an order of a court having jurisdiction or under
subpoena from an appropriate government agency, in which event, Employee shall,
to the extent legally permitted, consult with the Board prior to responding to
any such order or subpoena, and except as he in good faith believes necessary or
desirable in the performance of his duties hereunder, Employee shall not
disclose to or use for the benefit of any third party any Confidential
Information.
          (b) Non-Competition. Employee covenants and agrees that during the
Restricted Period, Employee shall not, directly or indirectly, individually or
jointly, own any interest in, operate, join, control or participate as a
partner, director, principal, officer, or agent of, enter into the employment
of, act as a consultant to, or perform any services for any Person (other than
the Company or any other member of the Company Group), that engages in any
Competitive Activities within the Restricted Area. Notwithstanding anything
herein to the contrary, this Section 10(b) shall not prevent Employee from
acquiring as an investment securities representing not more than three percent
(3%) of the outstanding voting securities of any publicly-held corporation or
from being a passive investor in any mutual fund, hedge fund, private equity
fund or similar pooled account so long as Employee’s interest therein is less
than three percent (3%) and he has no role in selecting or managing investments
thereof.

-11-



--------------------------------------------------------------------------------



 



          (c) Non-Interference. During the Restricted Period, Employee shall
not, directly or indirectly, for his own account or for the account of any other
Person, engage in Interfering Activities.
          (d) Return of Documents. In the event of the termination of Employee’s
employment for any reason, Employee shall deliver to the Company all of (i) the
property of the Company, and (ii) the documents and data of any nature and in
whatever medium of the Company, and he shall not take with him any such
property, documents or data or any reproduction thereof, or any documents
containing or pertaining to any Confidential Information.
          (e) Works for Hire. Except as may be set forth on Exhibit A, Employee
agrees that the Company shall own all right, title and interest throughout the
world in and to any and all inventions, original works of authorship,
developments, concepts, know-how, improvements or trade secrets, whether or not
patentable or registrable under copyright or similar laws, which Employee may
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice during the Term of Employment,
whether or not during regular working hours, provided they either (i) relate at
the time of conception or development to the actual or demonstrably proposed
business or research and development activities of any member of the Company
Group; (ii) result from or relate to any work performed for the Company or any
member of the Company Group; or (iii) are developed through the use of
Confidential Information and/or Company resources or in consultation with any
personnel of the Company or any other member of the Company Group (collectively
referred to as “Developments”). Employee hereby assigns all right, title and
interest in and to any and all of these Developments to the Company. Employee
agrees to assist the Company, at the Company’s expense, to further evidence,
record and perfect such assignments, and to perfect, obtain, maintain, enforce,
and defend any rights specified to be so owned or assigned. Employee hereby
irrevocably designates and appoints the Company and its agents as
attorneys-in-fact to act for and on Employee’s behalf to execute and file any
document and to do all other lawfully permitted acts to further the purposes of
the foregoing with the same legal force and effect as if executed by Employee.
In addition, and not in contravention of any of the foregoing, Employee
acknowledges that all original works of authorship which are made by him (solely
or jointly with others) within the scope of employment and which are protectable
by copyright are “works made for hire,” as that term is defined in the United
States Copyright Act (17 USC Sec. 101). To the extent allowed by law, this
includes all rights of paternity, integrity, disclosure and withdrawal and any
other rights that may be known as or referred to as “moral rights.” To the
extent Employee retains any such moral rights under applicable law, Employee
hereby waives such moral rights and consents to any action consistent with the
terms of this Agreement with respect to such moral rights, in each case, to the
full extent of such applicable law. Employee will confirm any such waivers and
consents from time to time as requested by the Company.
          (f) Blue Pencil. If any court of competent jurisdiction shall at any
time deem the duration or the geographic scope of any of the provisions of this
Section 10 unenforceable, the other provisions of this Section 10 shall
nevertheless stand and the duration and/or geographic scope set forth herein
shall be deemed to be the longest period and/or greatest size permissible by law
under the circumstances, and the parties hereto agree that such court shall
reduce the time period and/or geographic scope to permissible duration or size.

-12-



--------------------------------------------------------------------------------



 



          Section 11. Breach of Restrictive Covenants.
          Without limiting the remedies available to the Company, Employee
acknowledges that a breach of any of the covenants contained in Section 10
hereof may result in material irreparable injury to the Company Group for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of such a breach or
threat thereof, the Company shall be entitled to obtain a temporary restraining
order and/or a preliminary or permanent injunction, without the necessity of
proving irreparable harm or injury as a result of such breach or threatened
breach of Section 10 hereof, restraining Employee from engaging in activities
prohibited by Section 10 hereof or such other relief as may be required
specifically to enforce any of the covenants in Section 10 hereof.
Notwithstanding any other provision to the contrary, the Restricted Period shall
be tolled during any period of violation of any of the covenants in Section 10
(b) or (c) hereof and during any other period required for litigation during
which the Company seeks to enforce such covenants against Employee if it is
ultimately determined that Employee was in breach of such covenants.
          Section 12. Representations and Warranties of Employee.
          Employee represents and warrants to the Company that:
          (a) Employee’s employment will not conflict with or result in his
breach of any agreement to which he is a party or otherwise may be bound;
          (b) Employee has not violated, and in connection with his employment
with the Company will not violate, any non-solicitation, non-competition or
other similar covenant or agreement of a prior employer by which he is or may be
bound; and
          (c) In connection with Employee’s employment with the Company, he will
not use any confidential or proprietary information that he may have obtained in
connection with employment with any prior employer.
          Section 13. Indemnification
          Subject to the terms and conditions of the Articles of Association and
By-Laws of the Company (in each case, as in effect from time to time), the
Company agrees to indemnify and hold Employee harmless to the fullest extent
permitted by the laws of the State of Delaware, as in effect at the time of the
subject act or omission. In connection therewith, Employee shall be entitled to
the protection of any insurance policies which the Company elects to maintain
generally for the benefit of the Company’s directors and officers, against all
costs, charges and expenses whatsoever incurred or sustained by Employee in
connection with any action, suit or proceeding to which he may be made a party
by reason of his being or having been a director, officer or employee of the
Company. This provision shall survive any termination of Employee’s employment
hereunder.
          Section 14. Taxes.
          The Company may withhold from any payments made under this Agreement
all applicable taxes, including but not limited to income, employment and social
insurance taxes, as

-13-



--------------------------------------------------------------------------------



 



shall be required by law. Employee acknowledges and represents that the Company
has not provided any tax advice to him in connection with this Agreement and
that he has been advised by the Company to seek tax advice from his own tax
advisors regarding this Agreement and payments that may be made to him pursuant
to this Agreement, including specifically, the application of the provisions of
Section 409A of the Code to such payments.
          Section 15. Mitigation; Set Off.
          The Company’s obligation to pay Employee the amounts provided and to
make the arrangements provided hereunder shall be subject to set-off,
counterclaim or recoupment of amounts owed by Employee to the Company or its
Affiliates. Employee shall not be required to mitigate the amount of any payment
provided for pursuant to this Agreement by seeking other employment or otherwise
and the amount of any payment provided for pursuant to this Agreement shall not
be reduced by any compensation earned as a result of Employee’s other employment
or otherwise.
          Section 16. Delay in Payment.
          Notwithstanding any provision in this Agreement to the contrary, any
payment otherwise required to be made hereunder to the Employee at any date as a
result of the termination of Employee’s employment (other than any payment made
in reliance upon Treas. Reg. Section 1.409A-1(b)(9) (Separation Pay Plans) or
Treas. Reg. Section 1.409A-1(b)(4) (Short-Term Deferrals)) shall be delayed for
such period of time as may be necessary to meet the requirements of Section
409A(a)(2)(B)(i) of the Code. On the earliest date on which such payments can be
made without violating the requirements of Section 409A(a)(2)(B)(i) of the Code,
there shall be paid to the Employee, in a single cash lump sum, an amount equal
to the aggregate amount of all payments delayed pursuant to the preceding
sentence.
          Section 17. Successors and Assigns; No Third-Party Beneficiaries.
          (a) The Company. This Agreement shall inure to the benefit of and be
enforceable by, and may be assigned by the Company to, any purchaser of all or
substantially all of the Company’s business or assets or any successor to the
Company (whether direct or indirect, by purchase, merger, consolidation or
otherwise). The Company will require in a writing delivered to Employee that any
such purchaser, successor or assignee to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such purchase, succession or assignment had
taken place. The Company may make no other assignment of this Agreement or its
obligations hereunder.
          (b) Employee. Employee’s rights and obligations under this Agreement
shall not be transferable by Employee by assignment or otherwise, without the
prior written consent of the Company; provided, however, that if Employee shall
die, all amounts then payable to Employee hereunder shall be paid in accordance
with the terms of this Agreement to Employee’s devisee, legatee or other
designee or, if there be no such designee, to Employee’s estate.
          (c) No Third-Party Beneficiaries. Except as otherwise set forth in
Section 8(b) or Section 17(b) hereof, nothing expressed or referred to in this
Agreement will be

-14-



--------------------------------------------------------------------------------



 



construed to give any Person other than the Company and Employee any legal or
equitable right, remedy or claim under or with respect to this Agreement or any
provision of this Agreement.
          Section 18. Waiver and Amendments.
          Any waiver, alteration, amendment or modification of any of the terms
of this Agreement shall be valid only if made in writing and signed by each of
the parties hereto; provided, however, that any such waiver, alteration,
amendment or modification is consented to on the Company’s behalf by the Board.
No waiver by either of the parties hereto of their rights hereunder shall be
deemed to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.
          Section 19. Severability.
          If any covenants or other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction: (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.
          Section 20. Governing Law.
          THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS (WITHOUT GIVING EFFECT TO THE CHOICE OF LAW
PRINCIPLES THEREOF) APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE. All actions and proceedings arising out of or relating to
this Agreement shall be heard and determined in any Georgia state or federal
court sitting in the state of Georgia, and the parties hereto hereby consent to
the jurisdiction of such courts in any such action or proceeding.
          Section 21. Notices.
          (a) Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed to or delivered to the party for whom
it is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided, provided that,
unless and until some other address be so designated, all notices or
communications by Employee to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to Employee may be given to Employee personally or may be mailed to
Employee at Employee’s last known address, as reflected in the Company’s
records.
          (b) Any notice so addressed shall be deemed to be given: (i) if
delivered by hand, on the date of such delivery; (ii) if mailed by courier or by
overnight mail, on the first business day following the date of such mailing;
and (iii) if mailed by registered or certified mail, on the third business day
after the date of such mailing.

-15-



--------------------------------------------------------------------------------



 



          Section 22. Section Headings.
          The headings of the sections and subsections of this Agreement are
inserted for convenience only and shall not be deemed to constitute a part
thereof, affect the meaning or interpretation of this Agreement or of any term
or provision hereof.
          Section 23. Entire Agreement.
          This Agreement constitutes the entire understanding and agreement of
the parties hereto regarding the employment of Employee. This Agreement
supersedes all prior negotiations, discussions, correspondence, communications,
understandings and agreements between the parties relating to the subject matter
of this Agreement. In addition, this Agreement expressly supersedes the
Executive Confidentiality, Loyalty and Severance Protection Agreement between
Employee and The Broadlane Group dated September 13, 2010.
          Section 24. Survival of Operative Sections.
          Upon any termination of Employee’s employment, the provisions of
Section 8 through Section 25 of this Agreement (together with any related
definitions set forth in Section 1 hereof) shall survive to the extent necessary
to give effect to the provisions thereof.
          Section 25. Counterparts.
          This Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
by actual or facsimile signature.
* * *
[Signatures to appear on the following page.]

-16-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first above written.

            MedAssets Services, Inc.
      /s/ Jonathan H. Glenn       By:  Jonathan H. Glenn        Title:  
Executive Vice President, Chief Legal and Administrative Officer        EMPLOYEE
      /s/ Patrick Ryan       Patrick Ryan           

 